467 F.2d 484
Elliott Laverne PRINCE, Petitioner-Appellant,v.Dr. George J. BETO, Director, Texas Department ofCorrections, Respondent-Appellee.
No. 72-2352 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Oct. 17, 1972.

Before WISDOM, GODBOLD and RONEY, Circuit Judges.
PER CURIAM:


1
Affirmed. See Local Rule 21.1  In his habeas petition appellant alleged: (1) illegal arrest; (2) illegal search and seizure; (3) a Negro woman was excluded by defense counsel, leaving an all white jury; (4) his hat was shown to the victim before the trial, who identified it as the one worn by his assailant; (5) evidence of a prior conviction was brought out by his attorney; (6) the prosecuting attorney attempted to inflame the jury when, on cross-examination, he asked questions inferring that appellant hated white people; (7) a policeman was allowed to state that he believed appellant had committed the offense; (8) counsel was ineffective.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966